ICJ_158_NuclearDisarmament_MHL_IND_2016-10-05_JUD_01_PO_02_EN.txt. 282




           DECLARATION OF VICE-PRESIDENT YUSUF



   Existence of a dispute — Matter for objective determination — Positively
opposed juridical views required — Subjective criterion of “awareness” not a
condition — “Awareness” has no basis in jurisprudence of Court — It also
undermines sound administration of justice — Court could have reached same
conclusions without using “awareness” criterion — Incipient dispute must exist
prior to application to the Court — Dispute can crystallize during proceedings —
At issue is India’s compliance with obligation to negotiate nuclear disarmament —
Both Parties supported negotiations on disarmament — Both voted in favour of
relevant United Nations resolutions — No evidence of positively opposed views.




   1. I agree with the conclusions of the Court on the inexistence of a
dispute between the Marshall Islands and India on the subject-matter of
the Application of the former. I disagree, however, with some aspects of
the reasoning in the Judgment. I disagree, in particular, with the intro-
duction of the subjective criterion of “awareness” in the assessment by the
Court of the existence of a dispute. This is a clear departure from the
consistent jurisprudence of the Court on this matter. I am also in dis-
agreement with the one-size-ﬁts-all approach taken to the three distinct
cases argued before the Court by the Parties (Marshall Islands v. India,
Marshall Islands v. United Kingdom, Marshall Islands v. Pakistan).
   2. It is correctly stated in the Judgment that: “[w]hether a dispute exists
is a matter for objective determination by the Court which must turn on
an examination of the facts”, and, for that purpose, “the Court takes into
account in particular any statements or documents exchanged between
the parties, as well as any exchanges made in multilateral settings”
(para. 36). However, as has been shown in my dissenting opinion on Mar-
shall Islands v. United Kingdom, and as will be demonstrated in this dec-
laration, the policy approaches of the respondent States to the negotiation
and conclusion of an international instrument on nuclear disarmament
are quite diﬀerent from each other and the positions they have taken in
multilateral forums on the subject-matter of the dispute are far from
being identical. The existence of a dispute between each one of them and
the applicant State has therefore to be determined in light of those dis-
tinctive facts.
   3. The jurisdiction of the Court is to be exercised in contentious cases
only in respect of legal disputes submitted to it by States. This case was
submitted to the Court on the basis of Article 36, paragraph 2, of the
Statute. This provision does not deﬁne what is meant by a “legal dis-

31

283          nuclear arms and disarmament (decl. yusuf)

pute” ; it therefore falls to the Court not only to deﬁne it, but also to
determine its existence or inexistence in a case such as this one before
proceeding to the merits.

   4. The jurisprudence of the Court is replete with such deﬁnitions. The
ﬁrst one, which is still frequently cited by the Court, was in the Mavrom-
matis Palestine Concessions case, in which the Court stated that: “A dis-
pute is a disagreement on a point of law or fact, a conﬂict of legal views
or of interests between two persons.” (Mavrommatis Palestine Conces-
sions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 11.) It has since
then, however, been further elaborated and enriched by subsequent juris-
prudence.

   5. The Court has clearly established in its jurisprudence that: “[w]hether
there exists an international dispute is a matter for objective determina-
tion” (Interpretation of Peace Treaties with Bulgaria, Hungary and Roma-
nia, First Phase, Advisory Opinion, I.C.J. Reports 1950, p. 74). It has also
observed, in elaborating further on the deﬁnition given by the PCIJ in the
Mavrommatis case, that :
        “A mere assertion is not suﬃcient to prove the existence of a dispute
      any more than a mere denial of the existence of the dispute proves its
      non-existence. Nor is it adequate to show that the interests of the two
      parties to such a case are in conﬂict. It must be shown that the claim
      of one party is positively opposed by the other.” (South West Africa
      cases (Ethiopia v. South Africa ; Liberia v. South Africa), Preliminary
      Objections, Judgment, I.C.J. Reports 1962, p. 328.)

   6. More recently, the Court stated in Georgia v. Russian Federation
that: “The Court’s determination must turn on an examination of the
facts. The matter is one of substance, not of form” (Application of the
International Convention on the Elimination of All Forms of Racial Dis-
crimination (Georgia v. Russian Federation), Preliminary Objections,
Judgment, I.C.J. Reports 2011 (I), p. 84, para. 30).
   7. Notwithstanding this jurisprudence of the Court, it is stated in para-
graph 38 of the Judgment that: “a dispute exists when it is demonstrated,
on the basis of the evidence, that the respondent was aware, or could not
have been unaware, that its views were ‘positively opposed’ by the appli-
cant”. The Judgment claims that this requirement is reﬂected “in previous
decisions of the Court in which the existence of a dispute was under con-
sideration”, and invokes as authority for this statement two judgments,
namely the Judgments on preliminary objections in the cases of
Alleged Violations of Sovereign Rights and Maritime Spaces in the Carib-
bean Sea (Nicaragua v. Colombia) and the Application of the International
Convention on the Elimination of All Forms of Racial Discrimination
(Georgia v. Russian Federation) (ibid.).


32

284         nuclear arms and disarmament (decl. yusuf)

   8. Neither of the two referenced Judgments provides support to a sub-
jective requirement of “awareness” by the Respondent in the determina-
tion of the existence of a dispute. In the Alleged Violations Judgment on
preliminary objections, the Court determined that a dispute existed on the
basis of statements made by the “highest representatives of the Parties”
(Alleged Violations of Sovereign Rights and Maritime Spaces in the Carib-
bean Sea (Nicaragua v. Colombia), Preliminary Objections, Judgment,
I.C.J. Reports 2016 (I), pp. 32-33, para. 73). It simply stated as a matter
of fact that Colombia was aware that its actions were positively opposed
by Nicaragua. “Awareness” was not identiﬁed as a criterion for the exis-
tence of a dispute, nor was it treated as such by the Court.

   9. Similarly, in the Application of the International Convention on the
Elimination of All Forms of Racial Discrimination (Georgia v. Russian
Federation), the Court merely noted that Russia was or was not aware of
the position taken by Georgia in certain documents or statements. It did
not identify “awareness” as a requirement for the existence of a dispute at
any point in the Judgment nor was this implicit in the Court’s reasoning
(Application of the International Convention on the Elimination of All Forms
of Racial Discrimination (Georgia v. Russian Federation), Preliminary
Objections, Judgment, I.C.J. Reports 2011 (I), pp. 117-120, paras. 106-113).
   10. It is indeed the ﬁrst time that such a subjective condition is intro-
duced into the assessment by the Court of the existence of a dispute. As
pointed out above, the Court’s jurisprudence has always viewed the exis-
tence of a dispute as an objective matter. The Court has underlined on
many occasions that the determination of the existence of a dispute is a
“matter . . . of substance, not of form” (ibid., p. 84, para. 30).
   11. The function of the Court is to determine objectively the existence
of a conﬂict of legal views on the basis of evidence placed before it and
not to delve into the consciousness, perception and other mental pro-
cesses of States (provided they do possess such cerebral qualities) in order
to ﬁnd out about their state of awareness.
   12. The introduction of an “awareness” test into the determination of
the existence of a dispute does not only go against the consistent jurispru-
dence of the Court ; it also undermines judicial economy and the sound
administration of justice by inviting submissions of second applications
on the same dispute. If a formalistic requirement such as “awareness” is
to be demanded as a condition for the existence of a dispute, the appli-
cant State may be able to fulﬁl such a condition at any time by instituting
fresh proceedings before the Court. The respondent State would, of
course, be aware of the existence of the dispute in the context of these
new proceedings. It is to avoid exactly this kind of situation that the Per-
manent Court of International Justice observed in the Polish Upper Sile-
sia case that: “the Court cannot allow itself to be hampered by a mere
defect of form, the removal of which depends solely on the Party con-
cerned” (Certain German Interests in Polish Upper Silesia, Jurisdiction,
Judgment No. 6, 1925, P.C.I.J., Series A, No. 6, p. 14).

33

285         nuclear arms and disarmament (decl. yusuf)

   13. More recently, in the Military and Paramilitary Activities case
(Nicaragua v. United States of America), the Court stated that: “It would
make no sense to require Nicaragua now to institute fresh proceedings
based on the Treaty, which it would be fully entitled to do.” (Military and
Paramilitary Activities in and against Nicaragua (Nicaragua v. United States
of America), Jurisdiction and Admissibility, Judgment, I.C.J. Reports 1984,
pp. 428-429, para. 83.)
   14. Thus, in those circumstances where an applicant State may be enti-
tled to bring fresh proceedings to fulﬁl an initially unmet formal condi-
tion, it is not in the interests of the sound administration of justice to
compel it to do so (see Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Croatia v. Serbia), Preliminary
Objections, Judgment, I.C.J. Reports 2008, p. 442, para. 87). The intro-
duction of a test of “awareness” constitutes an open invitation to the
applicant State to institute such proceedings before the Court, having
made the respondent State aware of its opposing views.


  15. The existence of a dispute has to stand objectively by itself. What
matters is that there is a positive opposition of juridical viewpoints, a
disagreement on a point of law or fact. It is not for both parties to deﬁne
or to circumscribe the dispute before it comes to the Court, except when
drawing up a compromis. In all other instances it is the task of the Court
to do so. Nor is it a legal requirement for the existence of a dispute that
the applicant State provide prior notice or raise the awareness of the
respondent before coming to the Court.


   16. The Court could have come to the same conclusions reached in the
present Judgment by applying the criteria traditionally used by it in the
determination of the existence of a dispute. On the basis of the evidence
placed before it in this case, the Court could have concluded that the Par-
ties did not hold positively opposed views prior to the submission of the
Application by the Marshall Islands. There was no need to introduce a
new criterion of “awareness” in order to justify those conclusions. Indeed,
as indicated in paragraph 52 of the Judgment: “the question whether
there is a dispute in a particular contentious case turns on the evidence of
opposition of views”. Nothing more, nothing less, as stated by the Court
on so many occasions in the past.

   17. Thus, the conclusions of the Judgment on the absence of a dispute
between the Marshall Islands and India should have been based on an
analysis of the facts presented to the Court regarding the positions of the
Parties on the subject-matter of the alleged dispute. They should have in
particular referred to the articulation of those positions in multilateral
settings (see para. 36), since there were no bilateral exchanges between the
Marshall Islands and India prior to the ﬁling of the Application by the

34

286          nuclear arms and disarmament (decl. yusuf)

former. In the same vein as in Georgia v. Russian Federation, the Court
should have reviewed the documents and statements relied upon by the
Parties, including statements in multilateral settings, to demonstrate the
existence or non-existence of a dispute between them (see Application of
the International Convention on the Elimination of All Forms of Racial Dis-
crimination (Georgia v. Russian Federation), Preliminary Objections,
Judgment, I.C.J. Reports 2011 (I), pp. 100-120, paras. 63-113).


  18. In this context, two categories of documents and statements
invoked by the Marshall Islands and India with regard to the subject-
matter of the dispute are of particular relevance: (a) the resolutions
adopted by the United Nations General Assembly calling upon States to
pursue multilateral negotiations on nuclear disarmament and the voting
patterns of the Marshall Islands and India on such resolutions ; and
(b) statements made by the Parties on the subject-matter of the alleged
dispute in multilateral forums, including United Nations organs dealing
with disarmament issues, as well as other international forums.

   19. However, before turning to the examination of those documents
and statements, a few observations need to be made on the subject-matter
of the dispute and the date at which the dispute must have existed, both
of which are important factors in the objective determination of the exis-
tence or absence of a dispute between the Parties.
   20. It is for the Court itself to determine on an objective basis the
subject-matter of the dispute between the Parties, that is, to “isolate the real
issue in the case and to identify the object of the claim” (Nuclear Tests
(Australia v. France), Judgment, I.C.J. Reports 1974, p. 262, para. 29 ;
Nuclear Tests (New Zealand v. France), Judgment, I.C.J. Reports 1974,
p. 466, para. 30). However, in doing so, the Court examines the positions
of both Parties, while giving particular attention to the manner in which
the subject-matter of the dispute is framed by the applicant State (Fisher-
ies Jurisdiction (Spain v. Canada), Jurisdiction of the Court, Judgment,
I.C.J. Reports 1998, p. 448, para. 30 ; see also Territorial and Maritime
Dispute (Nicaragua v. Colombia), Preliminary Objections, Judgment,
I.C.J. Reports 2007 (II), p. 848, para. 38).
   21. In its Memorial, the Marshall Islands describes its dispute with
India as concerning “India’s compliance or non-compliance with its obli-
gation under customary international law to pursue in good faith, and
bring to a conclusion, negotiations leading to nuclear disarmament in all
its aspects under strict and eﬀective international control” (Memorial of
the Marshall Islands (MMI), para. 13). This framing of the subject-
matter of the dispute was reiterated by the Marshall Islands in oral pro-
ceedings (CR 2016/1, p. 32, para. 9 (Condorelli)).

  22. Although the Marshall Islands argued at various points in its
pleadings that the quantitative build-up and qualitative improvement of

35

287            nuclear arms and disarmament (decl. yusuf)

India’s nuclear arsenal was “contrary to the objective of nuclear disarma-
ment” (MMI, para. 19), the Marshall Islands relies mainly on the state-
ment made by its Foreign Minister at the Second Conference on the
Humanitarian Impact of Nuclear Weapons held in Nayarit, Mexico, as
evidence of the existence of a dispute with India. In that statement, the
Marshall Islands, after accusing the States possessing nuclear weapons of
failing to fulﬁl their legal obligations on pursuing nuclear disarmament
through multilateral negotiations, declared that “the immediate com-
mencement and conclusion of such negotiations is required by legal obli-
gation of nuclear disarmament resting upon each and every State under
Article VI of the Non-Proliferation Treaty and customary international
law”.
   23. The subject-matter of the dispute may therefore be considered to
relate in this case to the alleged non-compliance of India with a custom-
ary law obligation to pursue in good faith and to bring to a conclusion
negotiations on nuclear disarmament 1. While the issue of non-compliance
with such an obligation, assuming of course that it exists, belongs to the
merits of the case, what is at issue at this point is the existence of posi-
tively opposed viewpoints on the pursuit in good faith of negotiations on
nuclear disarmament. In other words, for the purpose of determining the
existence of a dispute between the Marshall Islands and India, the Court
has to ascertain on the basis of the facts placed before it whether there is
a disagreement between the Parties on the immediate commencement and
conclusion of multilateral negotiations on nuclear disarmament.
   24. As the Court has pointed out on several occasions, such disagree-
ment must, in principle, have existed at the time of the institution of pro-
ceedings before the Court (Alleged Violations of Sovereign Rights and
Maritime Spaces in the Caribbean Sea (Nicaragua v. Colombia), Prelimi-
nary Objections, Judgment, I.C.J. Reports 2016 (I), p. 27, para. 52 ; Ques-
tions relating to the Obligation to Prosecute or Extradite (Belgium v.
Senegal), Judgment, I.C.J. Reports 2012 (II), p. 442, para. 46 ; Applica-
tion of the International Convention on the Elimination of All Forms of
Racial Discrimination (Georgia v. Russian Federation), Preliminary Objec-
tions, Judgment, I.C.J. Reports 2011 (I), p. 84, para. 30). The seisin of the
Court cannot by itself bring into being a dispute between the Parties.
There must be as a minimum the start or the onset of a dispute prior to
the ﬁling of an application, the continuation or crystallization of which
may become more evident in the course of the proceedings.
  1 The Republic of the Marshall Islands conﬁrmed during the oral proceedings that this

was indeed the subject-matter of the dispute:
          “To be fair, Mr. President, in a further development of its position, India distances
      itself from its accusatory tone and summarized the task before this Court in this case
      as ‘la determination de l’existence d’une violation — ou non — de l’obligation de mener
      de bonne foi des négociations en vue de la conclusion d’un traité sur le disarmament
      nucléaire’. This demonstrates that, in eﬀect, India is fully aware of the precise subject-
      matter of this case and there is — after all — no confusion possible on India’s part
      regarding what this case is about.” (CR 2016/6, p. 10, para. 9 (van den Biesen).)

36

288          nuclear arms and disarmament (decl. yusuf)

   25. As explained in the following paragraphs, and in contrast to the
Marshall Islands v. United Kingdom case, it does not appear that there
was an incipient dispute between the Marshall Islands and India in the
present case prior to the ﬁling of the application. As discussed in my dis-
senting opinion in the Marshall Islands v. United Kingdom case, the
Nayarit statement by the Marshall Islands may be considered as a protest
meant to contest the attitude of the nuclear-weapons States towards the
immediate commencement of negotiations on a comprehensive conven-
tion for the elimination of nuclear weapons. However, for there to exist at
least the beginning of a dispute between the Marshall Islands and India,
it must be shown that India had a course of conduct which was positively
opposed to the commencement and conclusion of such negotiations prior
to the institution of proceedings. A review of the two categories of docu-
ments and statements mentioned above shows that India has systemati-
cally supported the immediate commencement and conclusion of
multilateral negotiations aimed at the elimination of nuclear weapons
both before and after the submission of the Application by the Marshall
Islands.
   26. As regards the United Nations General Assembly resolutions,
India has consistently voted in favour of three strands of the United
Nations General Assembly resolutions that call upon States to negotiate
a comprehensive nuclear disarmament treaty. The ﬁrst of these are reso-
lutions passed in response to the Advisory Opinion of the International
Court of Justice, which, after underlining the unanimous conclusion of
the International Court of Justice that there exists an obligation to pursue
in good faith and bring to a conclusion negotiations leading to nuclear
disarmament, call upon all States
     “immediately to fulﬁl that obligation by commencing multilateral
     negotiations leading to an early conclusion of a nuclear weapons con-
     vention prohibiting the development, production, testing, deploy-
     ment, stockpiling, transfer, threat or use of nuclear weapons and
     providing for their elimination”.
Since the delivery of the Court’s Opinion in July 1996, India has voted in
favour of all twenty follow-up resolutions adopted by the United Nations
General Assembly.
   27. The second strand of resolutions are a follow-up to the
2013 United Nations General Assembly High-Level Meeting on Nuclear
Disarmament, which, inter alia, call for the “urgent compliance with the
legal obligations and the fulﬁlment of the commitments undertaken on
nuclear disarmament” and the
     “urgent commencement of negotiations in the Conference on Disar-
     mament for the early conclusion of a comprehensive convention on
     nuclear weapons to prohibit their possession, development, produc-
     tion, acquisition, testing, stockpiling, transfer, use or threat of use and
     to provide for their destruction”.


37

289              nuclear arms and disarmament (decl. yusuf)

India has voted in favour of all three follow-up resolutions passed since
that high-level meeting. In a similar vein, India voted for two resolutions,
passed in 2013 and 2014, entitled “Taking forward multilateral nuclear
disarmament negotiations”, which re-aﬃrmed the “urgency of securing
substantive progress in multilateral nuclear disarmament negotiations” 2.

   28. Thirdly, India’s stance regarding negotiation of nuclear disarma-
ment is conﬁrmed by the fact that it is part of a group of States that have
annually tabled a resolution at the United Nations General Assembly
since 1987, entitled “Convention on the Prohibition of the Use of Nuclear
Weapons” 3. This resolution calls upon States parties to the Conference
on Disarmament “to commence negotiations in order to reach agreement
on an international convention prohibiting the use or threat of use of
nuclear weapons under any circumstances”.

   In view of the consistent pattern of voting in India in favour of a series
of resolutions which call for the same type of action, there is no doubt
that such a voting record has an evidentiary value with regard to the
course of conduct of India on the matter at issue in this case : the immedi-
ate commencement of negotiations and conclusion of a general conven-
tion on nuclear disarmament.
   29. Furthermore, India, as a member of the Non-Aligned Movement,
has consistently subscribed to statements made by this group of States
that express willingness to engage in multilateral negotiations leading to
nuclear disarmament. Thus, in August 2012, at the Sixteenth Summit
Conference of the Non-Aligned Movement, the Heads of State or Gov-
ernment
         “reiterated deep concern over the slow pace of progress towards
         nuclear disarmament and the lack of progress by the Nuclear-Weapons
         States (NWS) to accomplish the total elimination of their nuclear
         arsenals in accordance with their relevant multilateral legal obliga-
         tions . . . and emphasized, in this regard, the urgent need to commence
         negotiations on comprehensive and complete nuclear disarmament
         without delay” (Sixteenth Summit of Heads of State or Government
         of the Non-Aligned Movement, August 2012, para. 151).

Similarly, at the Sixteenth Ministerial Conference of the Non-Aligned
Movement :
            “The Ministers . . . reiterated deep concern over the slow pace of
         progress towards nuclear disarmament and the lack of progress by
         the Nuclear-Weapons States (NWS) to accomplish the total elimina-
         tion of their nuclear arsenals in accordance with their relevant multi-

     2   UN docs. A/RES/68/46 and A/RES/69/41.
     3   See UN doc. A/C.1/42/L.28.

38

290           nuclear arms and disarmament (decl. yusuf)

      lateral legal obligations . . . and emphasized, in this regard, the urgent
      need to commence negotiations on comprehensive and complete
      nuclear disarmament without delay.” (Sixteenth Ministerial Confer-
      ence and Commemorative Meeting of the Non-Aligned Movement,
      Final Document, May 2011, para. 136.)
   30. In addition to its voting record on United Nations General Assem-
bly and Non-Aligned Movement resolutions, India’s consistent support
for the commencement and conclusion of negotiations leading to nuclear
disarmament is substantiated by the statements of its Head of State and
Ministers in multilateral forums or oﬃcial documents. For example, at
the First High-Level Meeting on Nuclear Disarmament in 2013, the Min-
ister of External Aﬀairs of India stated that :

         “We believe that the goal of nuclear disarmament can be achieved
      through a step-by-step process underwritten by a universal commit-
      ment and an agreed multilateral framework that is global and non-
      discriminatory. There is need for a meaningful dialogue among all
      States possessing nuclear weapons to build trust and conﬁdence and
      for reducing the salience of nuclear weapons in international aﬀairs
      and security doctrines
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         [T]he Non-Aligned Movement, of which India is a proud founding
      member, has proposed today the early commencement of negoti-
      ations in the (Conference on Disarmament, or ‘CD’) on nuclear
      disarmament. We support this call.”
   31. At the Nayarit conference, where the Marshall Islands made its
statement addressed to the nuclear powers calling on them to fulﬁl their
obligation to pursue in good faith and conclude negotiations on nuclear
disarmament, India’s representative also stated that :

         “Its main objective is to seek the negotiation in the Conference on
      Disarmament of a Convention on the Prohibition of Use of Nuclear
      Weapons, which will be an important step in the progressive delegit-
      imization of nuclear weapons, paving the way for their elimination.
      We hope delegations gathered here will extend support for negotia-
      tion of such a Convention.”
   32. Thus, it is my view that there is no evidence in the record that
positively opposed views were held by India and the Marshall Islands,
prior to the submission of the application of the Marshall Islands, on the
obligation to pursue and conclude negotiations on nuclear disarmament,
assuming that such an obligation exists in customary international law.
The record shows instead that both States have been advocating in vari-
ous multilateral forums, including at the Nayarit conference, but most of
all at the United Nations General Assembly (at least since 2013 in the

39

291         nuclear arms and disarmament (decl. yusuf)

case of the Marshall Islands), the necessity for all States, including nuclear
weapons States, to pursue in good faith and to conclude negotiations on
nuclear disarmament. Rather than positive opposition or conﬂict of legal
views on the subject-matter of the alleged dispute, the evidence appears to
point towards a convergence of views between the Parties on the negotia-
tion and conclusion of a comprehensive convention on nuclear disarma-
ment. The Judgment should have therefore based its conclusion on this
absence of conﬂict of legal views, instead of resorting to a new subjective
requirement of “awareness” in the determination of the existence or
non-existence of a dispute.


                                          (Signed) Abdulqawi A. Yusuf.




40

